Appeal from an order and judgment (one paper) of the Supreme Court, Monroe County (Thomas M. Van Strydonck, J.), entered November 19, 2004. The order and judgment denied plaintiff’s motion to vacate an order and judgment entered November 10, 2003 and awarded defendant Paloma A. Capanna, Esq., costs and attorney’s fees in the amount of $2,182.50.
It is hereby ordered that the order and judgment so appealed from be and the same hereby is unanimously affirmed with costs. Present&emdash;Hurlbutt, J.P, Scudder, Kehoe, Gorski and Hayes, JJ.